Jenney, J.
In 1900, John F. Sullivan owned real estate in Fall River, subject to a first mortgage to the Citizens Savings Bank of that city and to second and third mortgages now owned by the plaintiffs, Henry and Timothy Dailey, and then owned by said Henry Dailey and the late James Dailey. The third mortgage, in which James Dailey was mortgagee, provided that the mortgagee might “collect the rents after giving the grantor one week’s notice in writing of his intention to do so.” Sullivan was *367then in default upon all the mortgages and foreclosure was threatened by the first mortgagee.
In that year an oral agreement was made between the bank, Sullivan and James Dailey, who acted for himself as third mortgagee and for himself and his brother Henry as second mortgagees, by the terms of which Dailey was authorized to manage the property in behalf of the mortgagees, collect rents, pay expenses, and turn over to the bank from time to time the net receipts, which were to be applied by the bank in payment of taxes, interest on notes secured by said mortgages, and of the notes in the order determined by the bank’s treasurer.
Dailey acted under this agreement until his death in 1906, when his brother Henry Dailey succeeded him; and the agreement continued in force, except that the moneys received were deposited in the name of "John F. Sullivan, Trustee,” and checked out by him "only with the sanction of Dailey.” Elizabeth Sullivan, sister of John F. Sullivan, acted for Dailey in collecting the rents and depositing them in the bank. This agreement remained in force and was performed until Sullivan died on January 18, 1917. At the time of his death, the bank held under this agreement $929.06. It since has paid to Henry Dailey $625.13 of this amount, and the balance is still in its hands. There was then on deposit in the Massasoit-Pocasset National Bank in the name of Sullivan, Trustee, $149.93, which represented money deposited and held under the agreement.
After Sullivan’s death, his sister Elizabeth continued to collect the rents under the direction of Henry Dailey, but she neither made returns to him nor deposited the amounts collected in the name of Sullivan, Trustee, but gave therefrom $695.55 to Bernard A. Doherty, as agent for her sisters, Sullivan’s wife and herself, who were the owners of the legal title to the equity of redemption in the real estate.
On April 6, 1917, Doherty was appointed administrator with the will annexed of the estate of John F. Sullivan. Elizabeth Sullivan thereafter gave to him $953.30 more, which also had been received by her as rentals. Doherty has transferred both amounts to his account as administrator. The national bank has also paid to him the amount on deposit in the name of Sullivan, Trustee. He received it “in good faith, and without knowledge *368of any arrangement, and has credited it, together with the amount in the Citizens Bank,” to Sullivan’s estate. He did not know or have reason to know previous to December, 1917, that the plaintiffs claimed the deposits in the bank or the rentals, and he acted in good faith in receiving the money and in using it in whole or in part in payment of bills against the estate of Sullivan.
The savings bank foreclosed its mortgage in August, 1917, by sale under the power contained therein, and the plaintiffs purchased the property at the sale. There is a balance of about $5,000 still due under the second and third mortgages.
The plaintiffs now seek the entry of a decree directing payment to them by the savings bank of the amount held by it, ordering Doherty to pay to them the amounts received by him from the national bank as rentals accruing before the death of Sullivan, and also the amounts collected after his death. A commissioner was appointed, and the judge made a finding of facts, which is not controverted except as hereinafter stated. A decree having been entered dismissing the bill, the plaintiffs appealed.
The plaintiffs’ right to the money in the hands of the savings bank is first considered. It was received under an oral agreement by which it was ultimately to be applied in payment of the notes seemed by the mortgages. It is not claimed that there is anything now due on the first mortgage. It follows, therefore, that the entire beneficial interest is now in the plaintiffs, who are the holders of the second and third mortgages, and who are entitled to the amount and must apply it on the indebtedness seemed by the mortgages. Nothing remains to be determined in order to establish the plaintiffs’ right thereto. Under the terms of the agreement, the fund is not subject to expenses incurred after it came into the possession of the savings bank except for taxes, and it does not appear that there arc any amounts paid for taxes which ought to be deducted therefrom. The savings bank received and held the money under the stated agreement which was not terminated upon the death of John F. Sullivan so far as any rights that had vested prior thereto. Parker v. Parker, 118 Mass. 110. Chase v. Perley, 148 Mass. 289. Portland Steamship Co. v. Dana, 172 Mass. 447. The statute of frauds is not a defence, and it is not so pleaded by the bank. The agreement being oral, no interest in real estate was created thereby. *369It was executed when the money was paid to the bank. Hurley v. Donovan, 182 Mass. 64, 69. McKee v. Lamon, 159 U. S. 317. Lyman v. Lyman, 133 Mass. 414. Lavoie v. Dube, 229 Mass. 87, 88. The authority to manage the property and collect the rents in effect made its possessor the agent of Sullivan for that purpose, and was revoked by his death, because it was not counled with an interest. Hunt v. Rousmanier, 8 Wheat. 174.
The savings bank must pay said amount to the plaintiffs. It did not in its answer disclose the circumstances under which it possessed the amount, or aver that it was held for the benefit of such persons as might be decreed to be entitled thereto; but by its answer, irregular in form (Costello v. Tasker, 227 Mass. 220), without alleging ignorance, it contested liability. This constituted a wrongful withholding of the money from the date of filing the bill, and it is chargeable with interest at the statutory rate from said time. Goldman v. Worcester, 236 Mass. 319.
Somewhat similar considerations govern the liability of the defendant Doherty for the amount received by him from the national bank. It was there deposited in the name of John F. Sullivan, Trustee, who held it in trust to secure the performance of the agreement; and the amounts so deposited were to be drawn out only with the sanction of James Dailey. The net proceeds were to be applied on the mortgages. It appears that Doherty has paid bills for repairs upon the property and water rates thereon. The judge found that the amount which should be turned over under the agreement had not been determined, and ruled that the plaintiff for that reason could not maintain the bill as to it. He did not find what was due upon an accounting. At the time the bill was filed, the savings bank had ceased to have any interest in the trust fund, and the plaintiffs were entitled to the entire amount less any expenses properly chargeable thereon. The case must be further heard to determine what part, if any, of the money paid by the national bank to Doherty should be paid by him to the plaintiffs. .
Doherty caiinot defend as to this, either because he received the money in good faith without any knowledge of the agreement under which it was held, or because he has treated it as an asset of Sullivan’s estate. The terms of the deposit were sufficient to , charge him with notice of the existence of a trust, and placed on *370him the burden of ascertaining the actual facts at his peril. Sturtevant v. Jaques, 14 Allen, 523. Shaw v. Spencer, 100 Mass. 382. Loring v. Salisbury Mills, 125 Mass. 138. Allen v. Puritan Trust Co. 211 Mass. 409, 420. Jordan Marsh Co. v. Hale, 219 Mass. 495. Crosby v. Simpson, 234 Mass. 568.
The plaintiffs do not seek to follow the fund and impress a trust upon it in the hands of the administrator.
There was no unreasonable delay on the part of the plaintiffs. Sullivan died on January 18, 1917. His administrator, appointed -on April 6, 1917, received the money from the bank immediately thereafter. This suit was commenced on June 17, 1918.
Different considerations control the right of the plaintiffs to receive the rentals collected after Sullivan’s death. They claim -to be entitled to them because of the clause in the third mortgage authorizing their collection. But it clearly appears that they never acted under that. provision. The oral agreement upon which the rentals were in fact collected is inconsistent therewith and was not under and in performance thereof.
The agreement under which the rentals were collected did not give to the plaintiffs any interest in the real estate. It was not a covenant and hence could not run with the land. Even if, as the plaintiffs argue, there was evidence that by its terms it was to continue until the mortgages were paid and hence might remain in existence after Sullivan’s death, and even if there was sufficient consideration for such an agreement, because of the ■claimed promise of the plaintiffs not to foreclose their mortgages, the agreement ceased to be of any binding force when Sullivan died. It did not limit nor control the rights of those who then became the owners of the equity of redemption.
The plaintiffs are not entitled to the rents received after Sullivan’s death, and the ruling of the judge to that effect was correct. It is unnecessary to consider whether in any event the plaintiffs’ right thereto could be established without joining as defendants those who, when the rents accrued, held the legal title to the equity of redemption, 'f
No question is raised as to the right to equitable relief, or as to the joinder of parties or of causes of action.
The case is to be further heard upon the plaintiffs’ right to recover the amount paid by the Massasoit-Pocasset National Bank *371to Doherty. The decree dismissing the bill must be reversed, and the case stand for further hearing upon that question.

So ordered.